DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2013/0223251).
Regarding independent claim 1, Li, as shown in figure 3A, teaches a beam forming device comprising: a plurality of control circuits that each control at least either phases or amplitudes of a plurality of input signals to generate a transmission signal (each group of mixer from 314; each group of phase shifter 318, PA 320 and single combiner 322); and a plurality of antenna elements that each output the transmission signal generated by a corresponding control circuit (ANTENNA), wherein a frequency range of the transmission signal generated by each of the control circuits is higher than frequency ranges of the input signals (up-converted for RF transmission). See also [0066] and [0067].

Regarding independent claims 10 and 20 (claim 10 is broader than claim 20 and therefore, the recitations of claim 20 is being used for reasoning), Li, as shown in figures 3C and 3D, teaches a beam forming method for forming a reception beam by using a beam forming device that includes N antenna elements (ANTENNA), N phase control circuits (364), and M analog-to-digital converters (370), wherein each of the phase control circuits divides a signal in a first frequency region received via a corresponding antenna element into M received signals and performs, for each of the M received signals, phase control and down-conversion from the first frequency region to a second frequency region, and the M signals for which each of the phase control circuits has performed the phase control and the down-conversion are guided to each of the M analog-to-digital converters ([0071] - [0075]).
Regarding dependent claim 2, Li, as shown in figure 3A, further teaches wherein each of the control circuits includes a plurality of mixers that each up-convert each of the plurality of input signals (314), and a plurality of phase shifters that each control a phase of an output signal of each of the plurality of mixers (318), and each of the control circuits generates the transmission signal by combining output signals of the plurality of phase shifters (322).
Regarding dependent claim 12, Li, as shown in figure 3C, further teaches wherein each of the control circuits includes a plurality of phase shifters (364) that each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0223251).
Regarding dependent claim 3, Li, as shown in figure 3A, further teaches wherein each of the control circuits includes a plurality of phase shifters (318), and a plurality of mixers (314), and each of the control circuits generates the transmission signal by combining output signals. Li fails to teach a reverse order of connections of between the phase shifters and mixers as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangements of the plurality of phase and mixers and combining the outputs to provide transmission signals of Li to the arrangements as now claimed as long as to achieve a desired beamforming. Such modification would not involve any inventive feature since it is just a matter of design option to rearrangements the connections of elements within the system. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding dependent claim 11, Li, as shown in figure 3C, further teaches wherein each of the control circuits includes a plurality of phase shifters (364), and a plurality of mixers (368) for down-converting the received signal. Li fails to teach a reverse order of connections of between the phase shifters and mixers as claimed. However, it would have been obvious to one of ordinary skill in the art before the .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0223251) in view of Berg (US 2019/0245598).
Regarding dependent claim 4, Li. As shown in figure 3A, teaches all subject matter claimed except to further teach (1) a plurality of phase shifters that each control a phase of the oscillation signal supplied to each of the plurality of mixers (314) and (2) each of the control circuits generates the transmission signal by combining output signals of the plurality of mixers. With regard to (2), the same rationale is applied as for claim 3 above regarding the rearrangements of parts. With regard to (1), Berg, from the same field of endeavor and as shown in figure 2A, teaches a plurality of phase shifters (222-1 to 222-N) that each control a phase of the oscillation signal supplied to each of the plurality of mixers (221-1 to 221-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li by employing the teachings as taught by Berg in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to use a well-known phase shifter to shift the phase of the oscillation signal to achieve a desire phase of a signal.
.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0223251) in view of Raczkowski et al (US 2013/0093624; art cited by applicant).
Regarding dependent claims 5-7 and 14-16, Li teaches all subject matter claimed except to further teach a plurality of second phase shifters that control the phase of the transmission signal and control the phase shift by 360 / (LxM). However, Raczkowski, from the same field of endeavor and as shown in figure 4A, teaches a plurality of second phase shifters that control the phase of the transmission signal and control the .

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2013/0223251) in view of Chakraborty et al (US 9,960,883; art cited by applicant).
Regarding dependent claims 8-9 and 17-18, Li teaches all subject matter claimed except to further teach each of the phase shifter includes pair of mixers and pair of variable amplifiers as claimed. However, Chakraborty, from the same field of endeavor and as shown in figure 11, teaches the phase shifter includes pair of mixers and pair of variable amplifiers with their connections as claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Li by employing the teachings as taught by Chakraborty in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to use an alternative and well-known circuitry of the phase shifter.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Weiler et al (US 2014/0341261), Ling (US 2014/0347222), Guey et al (US 2016/0087706) and Miyanaga et al (US 2017/0288762) are cited because they are pertinent to the method and apparatus for beamforming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636